--------------------------------------------------------------------------------

Exhibit 10.1
 
INVESTMENT AGREEMENT
 
dated as of ________ ___, 2009 between
 
PAB BANKSHARES, INC.
 
and
 
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



   
Page
             
ARTICLE I
   
PURCHASE; CLOSING
       
1.1
Purchase
1
     
1.2
Series B Closing
2
             
ARTICLE II
   
REPRESENTATIONS AND WARRANTIES
       
2.1
Disclosure
3
     
2.2
Representations and Warranties of the Company
4
     
2.3
Representations and Warranties of Purchaser
9
             
ARTICLE III
   
COVENANTS
       
3.1
Filings; Other Actions
13
     
3.2
Confidentiality
14
     
3.3
Conduct of the Business
14
             
ARTICLE IV
   
ADDITIONAL AGREEMENTS
       
4.1
Legend
14
     
4.2
Reservation for Issuance
15
     
4.3
Certain Transactions
15
     
4.4
Exchange Listing
15
     
4.5
Articles of Amendment
15
     
4.6
Conversion of Series B Preferred Stock
15
             
ARTICLE V
   
TERMINATION
       
5.1
Termination
15
     
5.2
Effects of Termination
16





 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



   
Page
             
ARTICLE VI
   
MISCELLANEOUS
       
6.1
Expenses
16
     
6.2
Amendment; Waiver
16
     
6.3
Counterparts and Facsimile
16
     
6.4
Governing Law
16
     
6.5
Waiver of Jury Trial
17
     
6.6
Notices
17
     
6.7
Entire Agreement; Assignment
17
     
6.8
Interpretation; Other Definitions
17
     
6.9
Captions
18
     
6.10
Severability
18
     
6.11
No Third Party Beneficiaries
18
     
6.12
Time of Essence
18
     
6.13
Certain Adjustments
18
     
6.14
Public Announcements
19
     
6.15
Specific Performance
19







LIST OF EXHIBITS
 
Exhibit A:
Certificate of Designation for Series B Preferred Stock
   
Exhibit B:
Form of Warrant
   
Exhibit C:
Form of Escrow Agreement
   
Exhibit D:
Form W-9



 
 

--------------------------------------------------------------------------------

 
 
INVESTMENT AGREEMENT
 
 
INVESTMENT AGREEMENT, dated as of _________ ___, 2009 (this “Agreement”),
between PAB Bankshares, Inc., a Georgia corporation (the “Company”), and     
        , a             (“Purchaser”).
 
RECITALS:
 
A.           The Investment. Subject to the terms and conditions of this
Agreement, the Company has authorized the issuance and sale of up to 20,000
shares of a series of contingent convertible perpetual non-cumulative preferred
stock, no par value, of the Company, having the terms set forth in Exhibit A
(the “Series B Preferred Stock”).  The Series B Preferred Stock shall be
convertible into shares of the Company’s no par value Common Stock (“Common
Stock”) in accordance with the applicable terms set forth in Exhibit A.  Upon
the conversion of the Series B Preferred Stock, the Company shall issue to
Purchaser warrants (the “Warrants”) to purchase shares of Common Stock as
described in this Agreement and in accordance with the terms and substantially
in the form set forth in Exhibit B.
 
B.           The Securities. The term “Securities” refers collectively to (i)
the shares of Series B Preferred Stock which are to be purchased or issued and
acquired under this Agreement, (ii) the shares of Common Stock into which the
Series B Preferred Stock is convertible, (iii) the Warrants that are issuable
upon the conversion of the Series B Preferred Stock and (iv) the Common Stock
for which the Warrants may be exercised in accordance with the terms thereof and
of this Agreement. When purchased, the Series B Preferred Stock will be
evidenced by share certificates incorporating the terms set forth in the
Articles of Amendment creating the Series B Preferred Stock. The Articles of
Amendment creating the Series B Preferred Stock (the “Articles of Amendment”)
shall be made a part of the Company’s Amended and Restated Articles of
Incorporation, as amended (the “Articles of Incorporation”) by the filing of the
Articles of Amendment with the Secretary of State of Georgia (the “Georgia
Secretary”).
 
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:
 
 
ARTICLE I
 
PURCHASE; CLOSING
 
1.1           Purchase.  On the terms and subject to the conditions set forth
herein, Purchaser will purchase from the Company, and the Company will issue and
sell to Purchaser, the number of Securities (at the purchase price) shown below:
 

   
Number of Shares to be Purchased
   
Price Per Share (In Dollars)
   
Aggregate Purchase Price (In Dollars)
 
Series B Preferred Stock
          $       $    



 
1

--------------------------------------------------------------------------------

 
 
 
1.2
Series B Closing.

 
(a)           Time and Date of Series B Closing. Subject to the satisfaction or
waiver of the conditions set forth in this Section 1.2, the closing of the
purchase and issuance of the Series B Preferred Stock (the “Series B Closing”)
shall occur following the satisfaction or waiver (by the party entitled to grant
such waiver) of all of the conditions set forth in this Section 1.2 (other than
those conditions that by their nature are to be satisfied at the Series B
Closing, but subject to fulfillment or waiver of those conditions), at the
offices of Troutman Sanders LLP located at 600 Peachtree Street, N.E., Atlanta,
Georgia 30308, at __:__ _.m., Atlanta, Georgia time, on _______ __, 2009 or such
other date and/or location as agreed by the parties.  The date of the Series B
Closing is referred to as the “Series B Closing Date”.
 
(b)           Escrow Agreement.  As of the date of this Agreement, the Purchaser
shall deposit the Aggregate Purchase Price for the Series B Preferred Stock
listed in Section 1.1 (the “Escrow Funds”) with SunTrust Bank (the “Escrow
Agent”), to be held in escrow pending the satisfaction or waiver of the
conditions and obligations set forth in this Section 1.2, in accordance with the
terms of an Escrow Agreement, by and among the Company, Sandler O’Neill &
Partners, L.P. and the Escrow Agent, in substantially the form attached hereto
as Exhibit C (the “Escrow Agreement”).
 
 
(c)
Series B Closing Conditions.

 
(1)            The obligation of Purchaser, on the one hand, and the Company, on
the other hand, to effect the Series B Closing is subject to the fulfillment or
written waiver by Purchaser and the Company prior to the Series B Closing of the
following conditions:
 
(A)           no provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the Series B Closing or shall
prohibit or restrict Purchaser or its Affiliates from owning, voting, or,
subject to the receipt of approval of the Stockholder Proposal (defined herein),
converting or exercising, any Securities in accordance with the terms thereof
and no lawsuit shall have been commenced by any court, administrative agency or
commission or other governmental authority or instrumentality, whether federal,
state, local or foreign, or any applicable industry self-regulatory organization
(each, a “Governmental Entity”), and no written notice shall have been issued
and not withdrawn by any federal or state banking regulator of competent
jurisdiction, seeking to effect any of the foregoing; and
 
(B)           the shares of Common Stock into which the Series B Preferred Stock
is convertible and for which the Warrants may be exercised shall have been
authorized for listing on The NASDAQ Global Select Market or such other market
on which the Common Stock is then listed or quoted, subject to official notice
of issuance.
 
(2)           The obligation of Purchaser to effect the Series B Closing is also
subject to the fulfillment or written waiver by Purchaser prior to the Series B
Closing of each of the following additional conditions:
 
(A)           the Company shall have performed in all material respects all
other obligations required to be performed by it at or prior to the Series B
Closing pursuant to this Agreement; and


 
2

--------------------------------------------------------------------------------

 
 
(B)           Purchaser shall have received a certificate signed on behalf of
the Company by an executive officer certifying to the effect that the condition
set forth in Section 1.2(c)(2)(A) have been satisfied.
 
(3)           The obligation of the Company to effect the Series B Closing is
also subject to the fulfillment or written waiver by the Company prior to the
Series B Closing of each of the following additional conditions:
 
(A)           Purchaser has performed in all material respects all obligations
required to be performed by it at or prior to the Series B Closing, as the case
may be, under this Agreement; and
 
(B)           the Company shall have received a certificate signed by Purchaser
or on behalf of Purchaser by an executive officer certifying to the effect that
the condition set forth in Section 1.2(c)(3)(A) has been satisfied.
 
(d)           Delivery. Subject to the satisfaction or waiver on the Series B
Closing Date of the applicable conditions to the Series B Closing in Section
1.2(c), on the Series B Closing Date:
 
(1)           the Company will deliver to Purchaser certificates representing
the number of shares of Series B Preferred Stock listed in Section 1.1; and
 
(2)           the Purchaser will authorize the release of the Escrow Funds to
the Company and will deliver all documentation and perform all actions required
by the Escrow Agreement to release such Escrow Funds.
 
For the avoidance of doubt, following the occurrence of the Series B Closing,
the obligations of the Company to deliver the Series B Preferred Stock on the
Series B Closing Date and Purchaser to pay for the Series B Preferred Stock on
the Series B Closing Date shall become irrevocable and unconditional save for
the condition that the other party shall have made the required delivery of the
Series B Preferred Stock or payment, as applicable, as stated in Sections
1.2(d)(1) and (2).
 
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
 
2.1
Disclosure.

 
(a)           On or prior to the date hereof, the Company delivered to Purchaser
and Purchaser delivered to the Company a schedule (a “Disclosure Schedule”)
setting forth, among other things, items the disclosure of which is necessary or
appropriate either in response to an express disclosure requirement contained in
a provision hereof or as an exception to one or more representations or
warranties contained in Section 2.2 with respect to the Company, or in Section
2.3 with respect to Purchaser, or to one or more covenants contained in Article
III.


 
3

--------------------------------------------------------------------------------

 
 
(b)           As used in this Agreement, the term “Material Adverse Effect”
means any circumstance, event, change, development or effect that (1) is
material and adverse to the business, assets, results of operations or financial
condition of the Company and Company Subsidiaries taken as a whole or (2) would
materially impair the ability of the Company to perform its obligations under
this Agreement or to consummate the Series B Closing; provided, however, that in
determining whether a Material Adverse Effect has occurred, there shall be
excluded any effect to the extent resulting from the following: (A) changes,
after the date hereof, in U.S. generally accepted accounting principles (“GAAP”)
or regulatory accounting principles generally applicable to banks, savings
associations or their holding companies, (B) changes, after the date hereof, in
applicable laws, rules and regulations or interpretations thereof by
Governmental Entities, (C) actions or omissions of the Company expressly
required by the terms of this Agreement or taken with the prior written consent
of Purchaser, (D) changes in general economic, monetary or financial conditions,
including changes in prevailing interest rates, credit markets, secondary
mortgage market conditions or housing price appreciation/depreciation trends,
(E) changes in the market price or trading volumes of the Common Stock or the
Company’s other securities (but not the underlying causes of such changes), (F)
the failure of the Company to meet any internal or public projections,
forecasts, estimates or guidance (including guidance as to “earnings drivers”)
for any period ending on or after December 31, 2008 (but not the underlying
causes of such failure), (G) changes in global or national political conditions,
including the outbreak or escalation of war or acts of terrorism and (H) the
public disclosure of this Agreement or the transactions contemplated hereby.
 
(c)           “Previously Disclosed” with regard to (1) a party, means
information set forth on its Disclosure Schedule, and (2) the Company, means
information publicly disclosed by the Company in (A) its Annual Report on Form
10-K for the fiscal year ended December 31, 2008, as filed by it with the
Securities and Exchange Commission (“SEC”) on March 11, 2009 and as amended on
April 30, 2009, (B) its Quarterly Reports on Form 10-Q for the quarters ended
March 31, 2009 and June 30, 2009 or (C) any Current Report on Form 8-K filed or
furnished by it with the SEC since January 1, 2009 and publicly available prior
to the date of this Agreement (excluding, in the case of all of the foregoing
documents, any risk factor disclosures contained in such documents (whether or
not included under the heading “Risk Factors”), any disclosure of risks included
in any “forward-looking statements” disclaimer and other statements that are
similarly non-specific or are predictive or forward-looking in nature).
 
2.2           Representations and Warranties of the Company.  Except as
Previously Disclosed, the Company represents and warrants to Purchaser, as of
the date of this Agreement and as of the Series B Closing Date, that:
 
 
(a)
Organization and Authority.

 
(1)           The Company is a corporation duly organized and validly existing
under the laws of the State of Georgia, is duly qualified to do business and is
in good standing in all jurisdictions where its ownership or leasing of property
or the conduct of its business requires it to be so qualified and where failure
to be so qualified would have, individually or in the aggregate, a Material
Adverse Effect, and has the corporate power and authority to own its properties
and assets and to carry on its business as it is now being conducted. The
Company is duly registered as a bank holding company under the Bank Holding
Company Act of 1956, as amended (“BHC Act”).


 
4

--------------------------------------------------------------------------------

 
 
(2)           Each Company Subsidiary is duly organized and validly existing
under the laws of its jurisdiction of organization, is duly qualified to do
business and is in good standing in all jurisdictions where its ownership or
leasing of property or the conduct of its business requires it to be so
qualified and where failure to be so qualified would have, individually or in
the aggregate, a Material Adverse Effect, and has the corporate power and
authority and governmental authorizations to own its properties and assets and
to carry on its business as it is being conducted. The Park Avenue Bank, a
Georgia state-charted bank that is a member of the Federal Reserve System and is
a wholly owned subsidiary of the Company (the “Bank”) is duly organized and
validly existing under the laws of the State of Georgia and its deposit accounts
are insured up to applicable limits by the Federal Deposit Insurance
Corporation, and all premiums and assessments required to be paid in connection
therewith have been paid when due. As used herein, “Subsidiary” means, with
respect to any person, any corporation, partnership, joint venture, limited
liability company or other entity (x) of which such person or a subsidiary of
such person is a general partner or (y) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof; and “Company Subsidiary” means any Subsidiary
of the Company, including the Bank.
 
(b)           Capitalization. The authorized capital stock of the Company
consists of 98,500,000 shares of no par value Common Stock and 1,500,000 shares
of preferred stock, no par value, of the Company (the “Company Preferred
Stock”). As of the date hereof, there are 9,324,407 shares of Common Stock
outstanding, no shares of Company Preferred Stock outstanding, and 699,565
shares of Common Stock are reserved for issuance upon exercise of outstanding
stock options. Except for the foregoing, and except for (a) shares issued or
reserved for issuance pursuant to employee equity awards outstanding or granted
after the date hereof in the ordinary course of business consistent with past
practice, (b) any equity that may be issued under the U.S. Treasury Department’s
Troubled Asset Relief Program Capital Purchase Program or any successor program
thereof and (c) equity that may be issued pursuant to the investment agreements
entered into on March 5, 2009 in connection with the private placement of the
Company’s Series A Preferred Stock, the Company shall not have (i) issued or
authorized the issuance of any shares of Common Stock or Company Preferred
Stock, or any securities convertible into or exchangeable or exercisable for
shares of Common Stock or Company Preferred Stock, (ii) reserved for issuance
any shares of Common Stock or Company Preferred Stock, or any securities
convertible into or exchangeable or exercisable for shares of Common Stock or
Company Preferred Stock, or (iii) repurchased or redeemed, or authorized the
repurchase or redemption of, any shares of Common Stock or Company Preferred
Stock, or any securities convertible into or exchangeable or exercisable for
shares of Common Stock or Company Preferred Stock. All of the issued and
outstanding shares of Common Stock have been duly authorized and validly issued
and are fully paid, nonassessable and free of preemptive rights, with no
personal liability attaching to the ownership thereof.  Notwithstanding any of
the foregoing, the Company shall have the right to issue any shares of Common
Stock, Company Preferred Stock, debt or any other type of security, as long as
such issuance is pursuant to a public offering.
 
(c)           Company’s Subsidiaries. The Company owns, directly or indirectly,
all of the issued and outstanding shares of capital stock of or all other equity
interests in each of the Company Subsidiaries, free and clear of any liens,
charges, adverse rights or claims, pledges, covenant, title defect, security
interests and other encumbrances of any kind (“Liens”), and all of such shares
or equity interests are duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights, with no personal liability
attaching to the ownership thereof. No Company Subsidiary has or is bound by any
outstanding subscriptions, options, warrants, calls, commitments or agreements
of any character calling for the purchase or redemption or issuance of any
shares of capital stock or any other equity security of such Company Subsidiary
or any securities representing the right to purchase or otherwise receive any
shares of capital stock or any other equity security of such Company Subsidiary.


 
5

--------------------------------------------------------------------------------

 
 
 
(d)
Authorization.

 
(1)           The Company has the corporate power and authority to enter into
this Agreement and to carry out its obligations hereunder. The execution,
delivery and performance of this Agreement by the Company and the consummation
of the transactions contemplated hereby have been duly and unanimously
authorized by the Board of Directors. This Agreement has been duly and validly
executed and delivered by the Company and, assuming due authorization, execution
and delivery by Purchaser, is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms (except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and similar laws of general applicability
relating to or affecting creditors’ rights or by general equity principles). No
other corporate proceedings or stockholder actions are necessary for the
execution and delivery by the Company of this Agreement, the performance by it
of its obligations hereunder or the consummation by it of the transactions
contemplated hereby, subject, in the case of the authorization and issuance of
the shares of Common Stock to be issued on conversion or exercise of the Series
B Preferred Stock or the Warrants to be purchased or acquired under this
Agreement, to receipt of the approval by the Company’s stockholders of the
Stockholder Proposal. The only vote of the stockholders of the Company required
to approve the conversion of the Series B Preferred Stock into, and exercise of
the Warrants for, Common Stock for purposes of Rule 4350(i) of the NASDAQ
Marketplace Rules, is a majority of the total votes cast on such proposal.
 
(2)           Neither the execution and delivery by the Company of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by the Company with any of the provisions hereof (including, without
limitation, the conversion or exercise provisions of the Series B Preferred
Stock or the Warrants), will (A) violate, conflict with, or result in a breach
of any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or result in the loss of any benefit or creation of any right on
the part of any third party under, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of any Lien upon any of the material properties or assets of the Company or any
Company Subsidiary under any of the terms, conditions or provisions of (i) its
Articles of Incorporation or by-laws (or similar governing documents) or the
articles of organization, charter, by-laws or other governing instrument of any
Company Subsidiary, subject in the case of the authorization and issuance of the
shares of Common Stock to be issued on conversion or exercise of the Series B
Preferred Stock or the Warrants to be purchased under this Agreement, to receipt
of the approval by the Company’s stockholders of the Stockholder Proposal, or
(ii) any material note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which the Company or any
Company Subsidiary is a party or by which it may be bound, or to which the
Company or any Company Subsidiary or any of the properties or assets of the
Company or any Company Subsidiary may be subject, or (B) subject to compliance
with the statutes and regulations referred to in Section 2.2(e), violate any
law, statute, ordinance, rule, regulation, permit, concession, grant, franchise
or any judgment, ruling, order, writ, injunction or decree applicable to the
Company or any Company Subsidiary or any of their respective properties or
assets, except, in the case of clauses (A)(ii) and (B), for such violations,
conflicts and breaches as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


 
6

--------------------------------------------------------------------------------

 
 
(e)           Governmental Consents. Other than the Securities Act and the
securities or blue sky laws of the various states, no material notice to,
registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Entity, or
expiration or termination of any statutory waiting period, is necessary for the
consummation by the Company of the transactions contemplated by this Agreement.
 
(f)           Financial Statements. Each of the consolidated balance sheets of
the Company and the Company Subsidiaries and the related consolidated statements
of income, stockholders’ equity and cash flows, together with the notes thereto
(collectively, the “Company Financial Statements”), included in any Company
Report filed with the SEC, (1) have been prepared from, and are in accordance
with, the books and records of the Company and the Company Subsidiaries, (2)
complied as to form, as of their respective date of filing with the SEC, in all
material respects with applicable accounting requirements and with the published
rules and regulations of the SEC with respect thereto, (3) have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved
and (4) present fairly in all material respects the consolidated financial
position of the Company and the Company Subsidiaries as of the dates set forth
therein and the consolidated results of operations, changes in stockholders’
equity and cash flows of the Company and the Company Subsidiaries for the
periods stated therein, subject, in the case of any unaudited financial
statements, to normal recurring year-end audit adjustments.
 
(g)           Reports.  Since December 31, 2007, the Company and each Company
Subsidiary has timely filed all material reports, registrations, documents,
filings, statements and submissions, together with any amendments thereto, that
it was required to file with any Governmental Entity (the foregoing,
collectively, the “Company Reports”) and has paid all material fees and
assessments due and payable in connection therewith. As of their respective
dates of filing, the Company Reports complied in all material respects with all
statutes and applicable rules and regulations of the applicable Governmental
Entities.  In the case of each such Company Report filed with or furnished to
the SEC, such Company Report did not, as of its date or if amended prior to the
date of this Agreement, as of the date of such amendment, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made in it, in light
of the circumstances under which they were made, not misleading and complied as
to form in all material respects with the applicable requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).
 
(h)           Absence of Certain Changes. Since December 31, 2008 until the date
hereof, (1) the Company and the Company Subsidiaries have conducted their
respective businesses in all material respects in the ordinary course,
consistent with prior practice, (2) the Company has not made or declared any
distribution in cash or in kind to its stockholders or issued or repurchased any
shares of its capital stock or other equity interests and (3) no event or events
have occurred that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 
 
(i)           No Undisclosed Liabilities. Neither the Company nor any of the
Company Subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent or otherwise) which are not properly reflected or reserved
against in the Company Financial Statements filed prior to the date hereof to
the extent required to be so reflected or reserved against in accordance with
GAAP, except for (1) liabilities that have arisen since December 31, 2008 in the
ordinary and usual course of business and consistent with past practice, (2)
contractual liabilities under (other than liabilities arising from any breach or
violation of) agreements Previously Disclosed or not required by this Agreement
to be so disclosed and (3) liabilities that have not had and would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(j)           Offering of Securities. Neither the Company nor any person acting
on its behalf has taken any action (including any offering of any securities of
the Company under circumstances which would require the integration of such
offering with the offering of any of the Securities to be issued pursuant to
this Agreement under the Securities Act and the rules and regulations of the SEC
promulgated thereunder) which might subject the offering, issuance or sale of
any of the Securities to Purchaser pursuant to this Agreement to the
registration requirements of the Securities Act.
 
(k)           Status of Securities. The shares of Series B Preferred Stock (upon
filing of the Articles of Amendment with the Georgia Secretary) and the Warrants
to be issued upon conversion of the Series B Preferred Stock have been duly
authorized by all necessary corporate action. When issued and sold against
receipt of the consideration therefor as provided in this Agreement, such shares
of Series B Preferred Stock will be validly issued, fully paid and
nonassessable, will not subject the holders thereof to personal liability and
will not be subject to preemptive rights of any other stockholder of the
Company. The Warrants, when executed and delivered by the Company pursuant to
the terms of this Agreement, will constitute valid and legally binding
agreements of the Company enforceable in accordance with their terms (except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and similar laws of general applicability
relating to or affecting creditors’ rights or by general equity principles). The
shares of Common Stock issuable upon the conversion of the Series B Preferred
Stock and exercise of the Warrants will, upon filing of the Articles of
Amendment with the Georgia Secretary and upon receipt of the approval by the
Company’s stockholders of the Stockholder Proposal, have been duly authorized by
all necessary corporate action and when so issued upon such conversion or
exercise will be validly issued, fully paid and nonassessable, will not subject
the holders thereof to personal liability and will not be subject to preemptive
rights of any other stockholder of the Company.
 
(l)           Litigation and Other Proceedings. There is no pending or, to the
knowledge of the Company, threatened, claim, action, suit, investigation or
proceeding, against the Company or any Company Subsidiary or to which any of
their assets are subject, nor is the Company or any Company Subsidiary subject
to any order, judgment or decree, in each case except as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, there is no unresolved violation, criticism or
exception by any Governmental Entity with respect to any report or relating to
any examinations or inspections of the Company or any Company Subsidiaries.


 
8

--------------------------------------------------------------------------------

 
 
(m)           Compliance with Laws. The Company and each Company Subsidiary have
all material permits, licenses, franchises, authorizations, orders and approvals
of, and have made all filings, applications and registrations with, all
Governmental Entities that are required in order to permit them to own or lease
their properties and assets and to carry on their business as presently
conducted and that are material to the business of the Company or such Company
Subsidiary. The Company and each Company Subsidiary has complied in all material
respects and is not in default or violation in any respect of, and none of them
is, to the knowledge of the Company, under investigation with respect to or, to
the knowledge of the Company, has been threatened to be charged with or given
notice of any material violation of, any applicable material domestic (federal,
state or local) or foreign law, statute, ordinance, license, rule, regulation,
policy or guideline, order, demand, writ, injunction, decree or judgment of any
Governmental Entity, other than such noncompliance, defaults or violations that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Except for statutory or regulatory restrictions of
general application, no Governmental Entity has placed any material restriction
on the business or properties of the Company or any Company Subsidiary.
 
(n)           Agreements with Regulatory Agencies; Compliance with Certain
Banking Regulations. Neither the Company nor any Company Subsidiary is subject
to any cease-and-desist or other similar order or enforcement action issued by,
or is a party to any written agreement, consent agreement or memorandum of
understanding with, or is a party to any commitment letter or similar
undertaking to, or is subject to any capital directive by, or since December 31,
2007, has adopted any board resolutions at the request of, any Governmental
Entity that currently restricts in any material respect the conduct of its
business or that in any material manner relates to its capital adequacy, its
liquidity and funding policies and practices, its ability to pay dividends, its
credit, risk management or compliance policies, its internal controls, its
management or its operations or business (each item in this sentence, a
“Regulatory Agreement”), nor has the Company or any Company Subsidiary been
advised since December 31, 2007 by any Governmental Entity that it is
considering issuing, initiating, ordering, or requesting any such Regulatory
Agreement. Each of the Company and each Company Subsidiary is in compliance in
all material respects with each Regulatory Agreement to which it is party or
subject, and neither the Company nor any Company Subsidiary has received any
notice from any Governmental Entity indicating that either the Company or any
Company Subsidiary is not in compliance in all material respects with any such
Regulatory Agreement.
 
(o)           Brokers and Finders. Except for Sandler O’Neill & Partners, L.P.,
neither the Company nor any Company Subsidiary nor any of their respective
officers or directors, or to the Company’s knowledge, other employees or agents,
has employed any broker or finder or incurred any liability for any financial
advisory fees, brokerage fees, commissions or finder’s fees, and no broker or
finder has acted directly or indirectly for the Company or any Company
Subsidiary, in connection with this Agreement or the transactions contemplated
hereby.
 
2.3           Representations and Warranties of Purchaser.  Except as Previously
Disclosed, Purchaser hereby represents and warrants to the Company, as of the
date of this Agreement and as of the Series B Closing Date that:
 
(a)           Organization and Authority. If Purchaser is a partnership,
corporation, limited liability company or other entity, then such Purchaser is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, is duly qualified to do business and is in
good standing in all jurisdictions where its ownership or leasing of property or
the conduct of its business requires it to be so qualified and where failure to
be so qualified would be reasonably expected to materially and adversely affect
Purchaser’s ability to perform its obligations under this Agreement or
consummate the transactions contemplated hereby on a timely basis, and Purchaser
has the corporate or other power and authority and governmental authorizations
to own its properties and assets and to carry on its business as it is now being
conducted.


 
9

--------------------------------------------------------------------------------

 
 
 
(b)
Authorization.

 
(1)           If Purchaser is a partnership, corporation, limited liability
company or other entity, then (i) such Purchaser has the corporate or other
power and authority to enter into this Agreement and to carry out its
obligations hereunder; and (ii) the execution, delivery and performance of this
Agreement by Purchaser and the consummation of the transactions contemplated
hereby have been duly authorized by Purchaser’s board of directors, general
partner or managing members, as the case may be, and no further approval or
authorization by any of its partners or other equity owners, as the case may be,
is required. This Agreement has been duly and validly executed and delivered by
Purchaser and assuming due authorization, execution and delivery by the Company,
is a valid and binding obligation of Purchaser enforceable against Purchaser in
accordance with its terms (except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar laws of general applicability relating to or affecting creditors’ rights
or by general equity principles).
 
(2)           Neither the execution, delivery and performance by Purchaser of
this Agreement, nor the consummation of the transactions contemplated hereby,
nor compliance by Purchaser with any of the provisions hereof, will (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any Lien upon any of the properties or assets of
Purchaser under any of the terms, conditions or provisions of (i) its articles
of incorporation, articles of organization, bylaws, operating agreement,
partnership agreement or similar governing documents, if applicable or (ii) any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other instrument or obligation to which Purchaser is a party or by which it may
be bound, or to which Purchaser or any of the properties or assets of Purchaser
may be subject, or (B) subject to compliance with the statutes and regulations
referred to in the next paragraph, violate any law, statute, ordinance, rule or
regulation, permit, concession, grant, franchise or any judgment, ruling, order,
writ, injunction or decree applicable to Purchaser or any of its properties or
assets, except, in the case of clauses (A)(ii) and (B), for such violations,
conflicts and breaches as would not reasonably be expected to materially and
adversely affect Purchaser’s ability to perform its respective obligations under
this Agreement or consummate the transactions contemplated hereby on a timely
basis.
 
(c)           Governmental Consents. Other than the Securities Act and the
securities or blue sky laws of the various states, no notice to, registration,
declaration or filing with, exemption or review by, or authorization, order,
consent or approval of, any Governmental Entity, nor expiration or termination
of any statutory waiting period, is necessary for the consummation by Purchaser
of the transactions contemplated by this Agreement.
 
(d)           Purchase for Investment. Purchaser acknowledges that the
Securities have not been registered under the Securities Act or under any state
securities laws. Purchaser (1) is acquiring the Securities pursuant to an
exemption from registration under the Securities Act solely for investment with
no present intention to distribute any of the Securities to any person, (2) will
not sell or otherwise dispose of any of the Securities, except in compliance
with the registration requirements or exemption provisions of the Securities Act
and any other applicable securities laws, (3) has such knowledge and experience
in financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Securities
and of making an informed investment decision, and (4) is an “accredited
investor” (as that term is defined in Rule 501 of the Securities Act).


 
10

--------------------------------------------------------------------------------

 
 
(e)           Financial Capability.  The Purchaser has the available funds
necessary to consummate the Series B Closing on the terms and conditions
contemplated by this Agreement.
 
(f)           Disclosure of Information. The Purchaser has received or has had
full access to all the information it considers necessary or appropriate to make
an informed investment decision with respect to the Securities to be purchased
under this Agreement. The Purchaser has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Securities and to obtain additional information (to the extent
the Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify any information furnished to the
Purchaser or to which Purchaser had access. The Purchaser understands and
acknowledges that any information issued by the Company, (i) was intended to
describe the aspects of the Company’s business and prospects which the Company
believes to be material, but were not necessarily an exhaustive description, and
(ii) may have contained forward-looking statements involving known and unknown
risks and uncertainties which may cause the Company’s actual results in future
periods or plans for future periods to differ materially from what was
anticipated and that no representations or warranties were or are being made
with respect to any such forward-looking statements, provided that the Company
believes such statements were reasonable when made and made such statements in
good faith.
 
(g)           Restricted Securities. The Purchaser understands that the Series B
Preferred Stock  and the Warrants as well as the shares of Common Stock issuable
upon conversion of the Series B Preferred Stock and the exercise of the Warrants
are characterized as “restricted securities” under the Securities Act inasmuch
as they are being acquired from the Company in a transaction not involving a
public offering and that under the Securities Act and applicable regulations
thereunder such securities may be resold without registration under the
Securities Act only in certain limited circumstances.   Purchaser must bear the
economic risk of this investment indefinitely unless the Series B Preferred
Stock and Warrants and the shares of the underlying Common Stock are registered
pursuant to the Securities Act, or an exemption from registration is available.
Purchaser understands that the Company has no present intention of registering
the Series B Preferred Stock, the Warrants or any shares of the underlying
Common Stock. Purchaser also understands that there is no assurance that any
exemption from registration under Securities Act will be available and that,
even if available, such exemption may not allow Purchaser to transfer all or any
portion of the Series B Preferred Stock, the Warrants or the shares of the
underlying Common Stock under the circumstances, in the amounts or at the times
Purchaser might propose.  In this connection, Purchaser represents that
Purchaser is aware of the provisions of Rule 144 of the SEC, as presently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act.
 
(h)           Brokers and Finders. Neither Purchaser nor its Affiliates, any of
their respective officers, directors, employees or agents has employed any
broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has acted
directly or indirectly for Purchaser, in connection with this Agreement or the
transactions contemplated hereby.


 
11

--------------------------------------------------------------------------------

 
 
(i)           Certificate of U.S. Residence and Form W-9.  To prevent backup
withholding on any Series B Preferred Stock sold to Purchaser, Purchaser is
required to provide the Company with (A) the Purchaser’s correct Taxpayer
Identification Number (“TIN”), certifying that the TIN provided on the Form W-9,
attached hereto as Exhibit D, is correct (or that Purchaser is awaiting a TIN)
and that (i) Purchaser is exempt from backup withholding, (ii) Purchaser has not
been notified by the Internal Revenue Service that Purchaser is subject to
backup withholding as a result of failure to report all interest or dividends or
(iii) the Internal Revenue Service has notified Purchaser that Purchaser is no
longer subject to backup withholding, and (B) if applicable, an adequate basis
for exemption.  In order to provide a basis for the Company to determine that
withholding of tax will not be required with respect to Purchaser’s purchase of
the Series B Preferred Stock and future distributions on the Common Stock owned
by Purchaser, Purchaser certifies the following:
 
(1)           Purchaser is not a nonresident alien for purposes of U.S. income
taxation, nor is Purchaser a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those terms are defined in the Internal Revenue Code
of 1986, as amended and the rules and regulations promulgated thereunder) or a
nominee for any of the foregoing.
 
(2)           Purchaser’s U.S. taxpayer identification number or social security
number is set forth on the signature page to this Agreement.
 
(3)           Purchaser’s home (for individual) or office (for an entity)
address is as set forth on the signature page to this Agreement.
 
(4)           Purchaser hereby agrees to notify the Company within sixty (60)
days of the date on which Purchaser becomes a nonresident alien individual, or
foreign person or a nominee for a nonresident alien or foreign
person.  Purchaser understands that this certification may be disclosed to the
Internal Revenue Service by the Company and that any false statement contained
herein could be punished by fine, imprisonment, or both.
 
(5)           Purchaser is not subject to backup withholding because:  (A)
Purchaser is exempt from backup withholding, or (B) Purchaser has not been
notified by the Internal Revenue Service that Purchaser is subject to backup
withholding as a result of a failure to report all interest or dividends, or (C)
the Internal Revenue Service has notified Purchaser that Purchaser is no longer
subject to backup withholding.  (You must cross out this subparagraph (5) if you
have been notified by the Internal Revenue Service that you are currently
subject to backup withholding because of under reporting interest or dividends
on your tax return).
 
(6)           Under penalties of perjury, Purchaser declares that Purchaser has
examined this certification and, to the best of Purchaser’s knowledge and
belief, it is true, correct and complete.


 
12

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
COVENANTS
 
 
3.1
Filings; Other Actions.

 
(a)           Purchaser and the Company will cooperate and consult with the
other and use reasonable best efforts to prepare and file all necessary
documentation, to effect all necessary applications, notices, petitions, filings
and other documents, and to obtain all necessary permits, consents, orders,
approvals and authorizations of, or any exemption by, all third parties and
Governmental Entities, and the expiration or termination of any applicable
waiting period, necessary or advisable to consummate the transactions
contemplated by this Agreement, and to perform the covenants contemplated by
this Agreement. Each party shall execute and deliver both before and after the
Series B Closing such further certificates, agreements and other documents and
take such other actions as the other parties may reasonably request to
consummate or implement such transactions or to evidence such events or matters.
In particular, Purchaser will use its reasonable best efforts to promptly obtain
or submit, and the Company will cooperate as may reasonably be requested by
Purchaser to help Purchaser promptly obtain or submit, as the case may be, as
promptly as practicable, all notices to and, to the extent required by
applicable law or regulation, consents, approvals or exemptions from bank
regulatory authorities, for the transactions contemplated by this Agreement.
 
(b)           Unless this Agreement has been terminated pursuant to Section 5.1,
the Company shall call a meeting of stockholders (which may be the Company’s
2009 annual meeting of stockholders) and propose that the stockholders of the
Company vote on the proposal (the “Stockholder Proposal”) to approve the
conversion of the Series B Preferred Stock into, and exercise of the Warrants
for, Common Stock, for purposes of Rule 4350(i) of the NASDAQ Marketplace Rules.
The Board of Directors shall recommend to the Company’s stockholders that such
stockholders vote in favor of the Stockholder Proposal. In connection with such
meeting, the Company shall prepare (and Purchaser will reasonably cooperate with
the Company to prepare) and file with the SEC a preliminary proxy statement,
shall use its reasonable best efforts to respond to any comments of the SEC or
its staff and to cause a definitive proxy statement related to such
stockholders’ meeting to be mailed to the Company’s stockholders and shall use
its reasonable best efforts to solicit proxies for such stockholder approval. In
the event that the approval of the Stockholder Proposal is not obtained at the
Company’s annual stockholders’ meeting, the Company shall include a proposal to
approve (and the Board of Directors shall recommend approval of) each such
proposal at a meeting of its stockholders no less than once in each subsequent
six-month period beginning on the date of such annual stockholders’ meeting
until all such approvals are obtained or made.
 
(c)           Purchaser agrees to furnish the Company, and the Company shall
upon request,  furnish to Purchaser, all information concerning itself, its
Affiliates, directors, officers, partners and stockholders and such other
matters as may be reasonably necessary or advisable in connection with the proxy
statement in connection with any such stockholders meeting and any other
statement, filing, notice or application made by or on behalf of such other
party or any of its Subsidiaries to any Governmental Entity in connection with
the Series B Closing and the other transactions contemplated by this Agreement.


 
13

--------------------------------------------------------------------------------

 
 
3.2           Confidentiality. Each party to this Agreement will hold, and will
cause its respective Affiliates and their directors, officers, employees,
agents, consultants and advisors to hold, in strict confidence, unless
disclosure to a regulatory authority is necessary or appropriate in connection
with any necessary regulatory approval or unless disclosure is required by
judicial or administrative process or, in the written opinion of its counsel, by
other requirement of law or the applicable requirements of any regulatory agency
or relevant stock exchange, all non-public records, books, contracts,
instruments, computer data and other data and information (collectively,
“Information”) concerning the other party hereto furnished to it by such other
party or its representatives pursuant to this Agreement (except to the extent
that such information can be shown to have been (1) previously known by such
party on a non-confidential basis, (2) in the public domain through no fault of
such party or (3) later lawfully acquired from other sources by the party to
which it was furnished), and neither party hereto shall release or disclose such
Information to any other person, except its auditors, attorneys, financial
advisors, other consultants and advisors.
 
3.3           Conduct of the Business.  Prior to the earlier of the Series B
Closing Date and the termination of this Agreement pursuant to Section 5.1 (the
“Pre-Closing Period”), the Company shall, and shall cause each Company
Subsidiary to, use commercially reasonable efforts to carry on its business in
the ordinary course of business and use reasonable best efforts to maintain and
preserve its and such Company Subsidiary’s business (including its organization,
assets, properties, goodwill and insurance coverage) and preserve its business
relationships with customers, strategic partners, suppliers, distributors and
others having business dealings with it; provided, however, that nothing in this
sentence shall limit or require any actions that the Board of Directors may, in
good faith, determine to be inconsistent with their duties or the Company’s
obligations under applicable law.
 
 
ARTICLE IV
 
ADDITIONAL AGREEMENTS
 
 
4.1
Legend.

 
(a)           Purchaser agrees that all certificates or other instruments
representing the Securities subject to this Agreement will bear a legend
substantially to the following effect:
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.
 
(b)           Upon request of Purchaser, upon receipt by the Company of an
opinion of counsel reasonably satisfactory to the Company to the effect that
such legend is no longer required under the Securities Act and applicable state
laws, the Company shall promptly cause of the legend to be removed from any
certificate for any Securities to be Transferred in accordance with the terms of
this Agreement. Purchaser acknowledges that the Securities have not been
registered under the Securities Act or under any state securities laws and
agrees that it will not sell or otherwise dispose of any of the Securities,
except in compliance with the registration requirements or exemption provisions
of the Securities Act and any other applicable securities laws.


 
14

--------------------------------------------------------------------------------

 
 
4.2           Reservation for Issuance.  The Company will reserve that number of
shares of Common Stock and Series B Preferred Stock sufficient for issuance,
including upon exercise or conversion, of Securities owned at any time by
Purchaser, without regard to any limitation on such conversion or exercise.
 
4.3           Certain Transactions.  The Company will not merge or consolidate
into, or sell, transfer or lease all or substantially all of its property or
assets to, any other party unless the successor, transferee or lessee party, as
the case may be (if not the Company), assumes the due and punctual performance
and observance of each and every covenant and condition of this Agreement to be
performed and observed by the Company.
 
4.4           Exchange Listing.  The Company shall use its reasonable best
efforts to cause the shares of Common Stock reserved for issuance pursuant to
the conversion of the Series B Preferred Stock and exercise of the Warrants to
be approved for listing on The NASDAQ Global Select Market, subject to official
notice of issuance (and, in the case of shares of Common Stock issuable upon
conversion of Series B Preferred Stock and exercise of Warrants, upon receipt of
the approval by the Company’s stockholders of the Stockholder Proposal), as
promptly as practicable, and in any event before the Series B Closing.
 
4.5           Articles of Amendment.  In connection with the Series B Closing,
the Company shall file the Articles of Amendment in the State of Georgia, and
the Articles of Amendment shall continue to be in full force and effect as of
the Series B Closing Date.
 
 
4.6
Conversion of Series B Preferred Stock.

 
(a)           Warrants. Upon the conversion of the Series B Preferred Stock into
Common Stock, the Company shall issue to Purchaser Warrants to purchase
___________ shares of Common Stock at an exercise price of $3.75 per share.  The
Warrants shall be substantially in the form set forth in Exhibit B.
 
(b)           Beneficial Ownership.  Notwithstanding anything to the contrary
contained in this Agreement, the Purchaser will not be entitled to receive
shares of Common Stock upon conversion of the Series B Preferred Stock or
exercise of the Warrants to the extent (but only to the extent) that such
receipt would cause such Purchaser to become, directly or indirectly, a
“beneficial owner” (within the meaning of Section 13(d) of the Exchange Act and
the rules and regulations promulgated thereunder) of more than 9.9% of the
shares of Common Stock outstanding at such time. Any purported delivery of
shares of Common Stock upon conversion of the Series B Preferred Stock or
exercise of the Warrants shall be void and have no effect to the extent (but
only to the extent) that such delivery would result in Purchaser becoming the
beneficial owner of more than 9.9% of the shares of Common Stock outstanding at
such time; provided, however, that if prior to such conversion or exercise such
Purchaser was, directly or indirectly, a beneficial owner of more than 9.9% of
the shares of Common Stock outstanding at such time, such Purchaser will be
entitled to receive shares of Common Stock upon the conversion of the Series B
Preferred Stock or exercise of the Warrants.
 
 
ARTICLE V
 
TERMINATION
 
5.1           Termination. This Agreement may be terminated prior to the Series
B Closing:


 
15

--------------------------------------------------------------------------------

 
 
(a)           by mutual written agreement of the Company and Purchaser;
 
(b)           by the Company or Purchaser, upon written notice to the other
parties, in the event that the Series B Closing does not occur on or before
September 30, 2009; provided, however, that the right to terminate this
Agreement pursuant to this Section 5.1(b) shall not be available to any party
whose failure to fulfill any obligation under this Agreement shall have been the
cause of, or shall have resulted in, the failure of the Series B Closing to
occur on or prior to such date; or
 
(c)           by the Company or Purchaser, upon written notice to the other
party, in the event that any Governmental Entity shall have issued any order,
decree or injunction or taken any other action restraining, enjoining or
prohibiting any of the transactions contemplated by this Agreement, and such
order, decree, injunction or other action shall have become final and
nonappealable.
 
5.2           Effects of Termination.  In the event of any termination of this
Agreement as provided in Section 5.1, no party will have any further rights or
obligations under this Agreement (other than Section 3.2(b) and Article VI,
which shall remain in full force and effect) provided that nothing herein shall
relieve any party from liability for any breach of this Agreement.
 
 
ARTICLE VI
 
MISCELLANEOUS
 
6.1           Expenses.  Each of the parties will bear and pay all other costs
and expenses incurred by it or on its behalf in connection with the transactions
contemplated pursuant to this Agreement.
 
6.2           Amendment; Waiver.  No amendment or waiver of any provision of
this Agreement will be effective with respect to any party unless made in
writing and signed by an officer of a duly authorized representative of such
party. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The conditions to each party’s
obligation to consummate the Series B Closing are for the sole benefit of such
party and may be waived by such party in whole or in part to the extent
permitted by applicable law. No waiver of any party to this Agreement will be
effective unless it is in a writing signed by a duly authorized officer of the
waiving party that makes express reference to the provision or provisions
subject to such waiver. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.
 
6.3           Counterparts and Facsimile.  For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this Agreement may be delivered by facsimile and such facsimiles will
be deemed as sufficient as if actual signature pages had been delivered.
 
6.4           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of Georgia applicable to contracts made
and to be performed entirely within such State. The parties hereby irrevocably
and unconditionally consent to submit to the exclusive jurisdiction of the state
and federal courts located in the State of Georgia for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby.


 
16

--------------------------------------------------------------------------------

 
 
6.5           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
6.6           Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy or facsimile, upon confirmation of receipt, (b) on the first
business day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the third business day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.
 
 
(a)
If to Purchaser to the address set forth on the signature page hereto.

 
 
(b)
If to the Company:

 
PAB Bankshares, Inc.
Attention: Donald J. “Jay” Torbert
3250 North Valdosta Road
Valdosta, Georgia 31602
Telephone: (229) 241-2775




with a copy to (which copy alone shall not constitute notice):


Troutman Sanders LLP
Attention: Thomas O. Powell, Esq.
600 Peachtree Street, N.E. – Suite 5200
Atlanta, Georgia 30308
Telephone: (404) 885-3294
Facsimile: (404) 962-6658


6.7           Entire Agreement; Assignment.  (a) This Agreement (including the
Exhibits, Schedules and Disclosure Schedules hereto) and any other agreements
executed on the date hereof by the parties hereto constitute the entire
agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof other than the terms of any confidentiality
agreement entered into between the parties; and (b) neither party hereto may
assign this Agreement, in whole or in part, without the prior written consent of
the other party hereto, and any attempted assignment not in accordance herewith
shall be null and void and of no force or effect.
 
6.8           Interpretation; Other Definitions.  Wherever required by the
context of this Agreement, the singular shall include the plural and vice versa,
and the masculine gender shall include the feminine and neuter genders and vice
versa, and references to any agreement, document or instrument shall be deemed
to refer to such agreement, document or instrument as amended, supplemented or
modified from time to time. All article, section, paragraph or clause references
not attributed to a particular document shall be references to such parts of
this Agreement, and all exhibit, annex and schedule references not attributed to
a particular document shall be references to such exhibits, annexes and
schedules to this Agreement. In addition, the following terms are ascribed the
following meanings:


 
17

--------------------------------------------------------------------------------

 
 
(a)           the term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person. For purposes of this definition, “control”(including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management or policies of
such person, whether through the ownership of voting securities by contract or
otherwise;
 
(b)           the word “or” is not exclusive;
 
(c)           the words “including,” “includes,” “included” and “include” are
deemed to be followed by the words “without limitation”;
 
(d)           the terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision;
 
(e)           “business day” means any day except Saturday, Sunday and any day
which shall be a legal holiday or a day on which banking institutions in the
State of Georgia generally are authorized or required by law or other
governmental action to close;
 
(f)           “person” has the meaning given to it in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act;
and
 
(g)           to the “knowledge of the Company” or “Company’s knowledge” means
the actual knowledge after due inquiry of the “officers” (as such term is
defined in Rule 3b-2 under the Exchange Act, but excluding any Vice President or
Secretary) of the Company.
 
6.9           Captions.  The article, section, paragraph and clause captions
herein are for convenience of reference only, do not constitute part of this
Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.
 
6.10         Severability.  If any provision of this Agreement or the
application thereof to any person (including the officers and directors the
parties hereto) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.
 
6.11         No Third Party Beneficiaries.  Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person other than the
parties hereto, any benefit right or remedies.
 
6.12         Time of Essence.  Time is of the essence in the performance of each
and every term of this Agreement.
 
6.13         Certain Adjustments.  If the representations and warranties set
forth in Section 2.2(b) are not true and correct in all respects as of the
Series B Closing Date, the number of shares of Series B Preferred Stock shall
be, at Purchaser’s option, proportionately adjusted to provide Purchaser with
the same economic effect as contemplated by this Agreement in the absence of
such failure to be true and correct.


 
18

--------------------------------------------------------------------------------

 
 
6.14         Public Announcements.  Subject to each party’s disclosure
obligations imposed by law or regulation or the rules of any stock exchange upon
which its securities are listed, each of the parties hereto will cooperate with
each other in the development and distribution of all news releases and other
public information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement.
 
6.15         Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled to seek specific performance of the terms hereof,
this being in addition to any other remedies to which they are entitled at law
or equity.
 
[Signature pages follow]


 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto or duly authorized officers of the parties hereto as of the date
first herein above written.
 
 

 
“COMPANY”
       
PAB BANKSHARES, INC.
             
By:
   
Name:
 
Title:





(Signature Page to Investment Agreement)

 
 

--------------------------------------------------------------------------------

 
 

   
“PURCHASER”
       
Signature:
   
Print Name:
   
SSN #:
   
Address:
             



 
(Signature Page to Investment Agreement)
(Individual)


 
 

--------------------------------------------------------------------------------

 
 

 
“PURCHASER”
       
Name of Entity:
   
Tax ID #:
 

 
 

 
By:
   
Print Name:
   
Title:
   
Address:
             





(Signature Page to Investment Agreement)
(Entity)



 
 

--------------------------------------------------------------------------------

 
 

 
“PURCHASER”
       
Name of IRA:
   
Tax ID #:
 

 
 

 
By:
   
Print Name:
   
Address:
             



 
(Signature Page to Investment Agreement)
(IRA)
 
 

--------------------------------------------------------------------------------